Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25th September 2020 and 10th December 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
The limitations of claims 9 – 16 cite “processing unit” and “transceiver unit” that use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. The examiner sees the “transceiver unit” as a structure as shown in fig. 11 of the applicant drawings. However, for the “processing unit,” (fig. 10) it is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because modules are lack corresponding structure for performing the claimed function in the discloser.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The applicant’s specification cites “In an implementation process, operations in the foregoing method embodiments can be implemented by using a hardware integrated logical circuit in the processor, or by using instructions in a form of software” in paragraph 0149.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 8, 9, 10 – 13, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al (US 2019/0394211 A1) in view of Basso et al (US 2004/0236720 A1).
Claim 9 (similarly claim 1). Filsfils shows a packet processing apparatus (figs. 2A and 5A), comprising:  	a first processing unit (fig. 2A: line card), configured to  	determine a first packet (fig. 3C), wherein both a packet header and a segment Segment Routing Header includes the three Segment Identifiers 552-554… Security Segment Identifier 553, typically using a pre-shared key that is part of the security association), the shared SID comprises a first address identifier and a first function identifier ([0089]: Destination Address… a one-way cryptographic hash function is performed on at least the secured portion of packet 522 in formulating the value of Security Segment Identifier 553),  	the first address identifier is used to identify address information of a terminating node ([0089]: Destination Address… a one-way cryptographic hash function is performed on at least the secured portion of packet 522 in formulating the value of Security Segment Identifier 553), and  	the first function identifier is used to identify a same first function that needs to be performed by at least two nodes ([0025]: a key that is pre-shared between the sending and second node is also input to the one-way cryptographic hash function); and  	a second processing unit (fig. 2A: route processor), configured to  	determine, based on a first correspondence and the first function identifier, to perform the first function ([0090]: the processing performed by node 531 by using the same one-way cryptographic hash function processing on the same values from packet 522 and that are part of the security association (e.g. the pre-shared key) to generated an integrity check value).Filsfils does not expressly describe wherein  	the first correspondence is used to indicate that at least one function identifier is in a one-to-one correspondence with at least one function.Basso teaches a first correspondence is used to indicate that at least one function identifier is in a one-to-one correspondence with at least one function ([0056]: the output of the hash function… has the property that there is a one-to-one correspondence between the original input key and the output of the hash function).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the one-to-one correspondence feature as taught by Basso in the apparatus of Filsfils to provide efficient packet classification.
Claim 17. Filsfils shows a packet processing apparatus (figs. 2B and 5A), comprising  	a memory and a processor (fig. 2B: memory and processing elements), wherein   	the memory is configured to store a computer program (memory must have program to run), and  	the processor is configured to read and execute the computer program stored in the memory, to perform operations comprising:  	determining, by a first node, a first packet, wherein both a packet header and a segment routing header (SRH) of the first packet comprise a shared segment identifier (SID) (fig. 5; [0089]: Segment Routing Header includes the three Segment Identifiers 552-554… Security Segment Identifier 553, typically using a pre-shared key that is part of the security association), the shared SID comprises a first address identifier and a first function identifier ([0089]: Destination Address… a one-way cryptographic hash function is performed on at least the secured portion of packet 522 in formulating the value of Security Segment Identifier 553),  	the first address identifier is used to identify address information of a terminating node ([0089]: Destination Address… a one-way cryptographic hash function is performed on at least the secured portion of packet 522 in formulating the value of Security Segment Identifier ), and the first function identifier is used to identify a same first function that needs to be performed by at least two nodes ([0025]: a key that is pre-shared between the sending and second node is also input to the one-way cryptographic hash function); and  	determining, by the first node based on a first correspondence and the first function identifier, to perform the first function ([0090]: the processing performed by node 531 by using the same one-way cryptographic hash function processing on the same values from packet 522 and that are part of the security association (e.g. the pre-shared key) to generated an integrity check value).Filsfils does not expressly describe wherein  	the first correspondence is used to indicate that at least one function identifier is in a one-to-one correspondence with at least one function. Basso teaches a first correspondence is used to indicate that at least one function identifier is in a one-to-one correspondence with at least one function ([0056]: the output of the hash function… has the property that there is a one-to-one correspondence between the original input key and the output of the hash function).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the one-to-one correspondence feature as taught by Basso in the apparatus of Filsfils to provide efficient packet classification.
Claim 10 (similarly claim 2). Filsfils, modified by Basso, shows the apparatus according to claim 9, wherein  	the first correspondence is specifically used to indicate that at least one SID is in a one-to-one correspondence with the at least one function, and the at least one SID comprises the shared SID (see claims 1, 9 and 17); and  	the second processing unit is specifically configured to determine, based on the first correspondence and the shared SID, to perform the first function (Filsfils, [0025]: each of formulating the Security Segment Identifier(s) and integrity check value(s) includes processing each value or field of the secured portion of the packet using a one-way cryptographic hash function… a key that is pre-shared between the sending and second node is also input to the one-way cryptographic hash function). 
Claim 11 (similarly claim 3). Filsfils shows the apparatus according to claim 9, wherein the second processing unit is specifically configured to:  	determine whether there is the first function identifier in the first correspondence ([0090]: secured Segment Routing function identified by C2::C3 and according to the corresponding security association); and  	if there is the first function identifier in the first correspondence, determine, based on the first correspondence and the first function identifier, to perform the first function ([0090]: one-way cryptographic hash function processing). 
Claim 12 (similarly claim 4). Filsfils shows the apparatus according to claim 11, wherein the first processing unit or the second processing unit is further configured to:  	if there is the first function identifier in the first correspondence (fig. 5D: SRv6 packet 523 C2::C8::1234), determine that a value of segments left (SL) in the SRH remains unchanged (fig. 5D: SRv6 packets 523 and 524 have SL=0 unchanged). 
Filsfils shows the apparatus according to claim 11, wherein the second processing unit is specifically configured to:  	determine whether the value of the segments left (SL) in the SRH is greater than 0 (fig. 4C: step 463); and  	if the value of the SL is greater than 0, determine whether there is the first function identifier in the first correspondence (fig. 4C: step 465). 
Claim 15 (similarly claim 7). Filsfils shows the apparatus according to claim 9, wherein if the apparatus is a source node (fig. 5: source node), the apparatus further comprises:  	a second transceiver unit, configured to receive encapsulation configuration information sent by a controller (fig. 5D: IP packet 511 received), wherein the encapsulation configuration information comprises the shared SID (fig. 5D: SRv6 packet 522 encapsulation with security segments 573-574); and  	the first processing unit is specifically configured to generate and encapsulate the first packet based on the encapsulation configuration information (see above). 
Claim 16 (similarly claim 8). Filsfils shows the apparatus according to claim 9, wherein if the apparatus is a terminating node (fig. 5: destination node), the apparatus further comprises:  	a third transceiver unit (fig. 2B: interface), configured to receive the first packet sent by a previous-hop node (fig. 5D: SRv6 packet 524); and  	the first processing unit or the second processing unit is further configured to:  	after it is determined, based on the first correspondence and the first function identifier, to perform the first function ([0106]), decapsulate the first packet (fig. 5D: IP packet 515 decapsulation). 
---------- ---------- ----------
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al in view of Basso et al, applied to claims 1 and 9, and in further view of Heron et al (US 2020/0099610 A1).
Claim 14 (similarly claim 6). Filsfils, modified by Basso, shows the apparatus according to claim 9; Filsfils, modified by Basso, do not expressly describe wherein the apparatus further comprises:  	a first transceiver unit, configured to:  	after it is determined, based on the local first correspondence and the first function identifier, to perform the first function, forward the first packet to a second node according to a shortest path, wherein the at least two nodes comprise the apparatus and the second node.Heron teaches feature of after it is determined, based on a local first correspondence and the first function identifier, to perform the first function, forward the first packet to a second node according to a shortest path, wherein the at least two nodes comprise the and [0087]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Heron in the first transceiver unit of Filsfils, modified by Basso, to achieve fast reroute.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Previdi et al, US 2018/0375768 A1: method and apparatus of segment routing network processing of packets including segment routing packets having a multiple segment routing header packet structure that provides processing and/or memory efficiencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        16th September 2021